
	

113 S2884 IS: To amend the Internal Revenue Code of 1986 to prohibit tax-exempt status to professional sports leagues that promote the use of the term redskins.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2884
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Ms. Cantwell (for herself, Mr. Reid, and Mr. Johnson of South Dakota) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit tax-exempt status to professional sports
			 leagues that promote the use of the term redskins.
	
	1.Special rule
			 relating to professional sports leagues(a)In
			 generalSection 501 of the Internal Revenue Code of 1986 is
			 amended—(1)by redesignating
			 subsection (s) as subsection (t), and(2)by inserting
			 after subsection (r) the following new subsection:(s)Special rule
				relating to professional sports leaguesNo professional sports league
				shall be treated as described in subsection (c)(6) if such
			 professional sports league promotes, or allows a member club or franchise
			 connected with such professional sports league to promote, the use of the
			 term redskins in connection with any team or club connected with such professional sports league..(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
